 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                       SACRAMENTO DIVISION
13
     TAMMY BARDWELL,                                 )   Civil No. 2:18-cv-00293-DMC
14
                                                     )
15          Plaintiff,                               )   STIPULATION AND ORDER FOR A
                                                     )   SECOND EXTENSION OF TIME FOR
16                  v.                               )   DEFENDANT TO FILE HER MOTION
17                                                   )   FOR SUMMARY JUDGMENT
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 15 days
24   to file her MSJ. Upon review of the administrative record and Plaintiff’s MSJ, the undersigned
25   respectfully requests this additional time to explore the novel issue of having potentially two ALJ
26   decisions in the relevant period, and to possibly communicate with the Appeals Council and
27   determine if voluntary remand is appropriate in this case.
28


                                                     1
 1          The new due date for Defendant’s MSJ will be Tuesday, March 26, 2019.
 2
 3
                                               Respectfully submitted,
 4
 5   Date: March 11, 2019               By:    /s/ Jesse S. Kaplan*
                                               JESSE S. KAPLAN
 6                                             * By email authorization on March 11, 2019
                                               Attorney for Plaintiff
 7
 8
     Date: March 11, 2019                      MCGREGOR W. SCOTT
 9                                             United States Attorney
10
                                        By:    /s/ Michael K. Marriott
11                                             MICHAEL K. MARRIOTT
                                               Special Assistant United States Attorney
12                                             Attorneys for Defendant
13
14   Of Counsel
     Jeffrey Chen
15   Assistant Regional Counsel
     Social Security Administration
16
17
18
19
20                                             ORDER
21
22   APPROVED AND SO ORDERED:

23
     Dated: March 13, 2019
24                                                    ____________________________________
25                                                    DENNIS M. COTA
                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28
     Stip. to Extend Def.’s MSJ

                                                  2
